Citation Nr: 0834396	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-17 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Delyvonne M. Whitehead, Associate Counsel



INTRODUCTION

The veteran had active service from June 1988 to February 
1992 in the United States Army, including service in the 
Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for the 
above-referenced claim.  

FINDING OF FACT

The veteran's current hearing loss was not incurred in or 
aggravated during his period of active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.09, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 207), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in March 2004, the veteran was notified of 
the information and evidence necessary to substantiate his 
claim.  VA told the veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.

With respect to the Dingess notice requirements, in light of 
the Board's denial of the veteran's claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided a VA medical examination in October 2004.  There 
is no indication of any additional, relevant records that the 
RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    
Service Connection for Hearing Loss

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of the laws administered by VA when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2007).  The failure to 
meet these criteria at the time of the veteran's separation 
from active service is not necessarily a bar to service 
connection for hearing loss disability.  A claimant "may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993); see 38 C.F.R. § 
3.303(d) (2007); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary will afford the 
claimant the benefit of the doubt in resolving the issue.  
See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 4.3 (2007).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VA obtained the veteran's Certificate of Release or Discharge 
from Active Duty (DD Form 214), which reports his active 
service from June 1988 to February 1992, including service in 
the Persian Gulf.  The veteran participated in the delayed 
entry program from June 1987 until his enlistment in June 
1988.  His military occupational specialty is listed as 
infantryman.

The veteran's enlistment medical examination report dated in 
June 1987 shows generally normal hearing in the right ear and 
decreased hearing indicated in the left ear.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
10
LEFT
20
15
20
35
30

In the associated report of medical history dated in June 
1987, the veteran reported never having any ear trouble or 
hearing loss.     

A service audiologic evaluation report dated November 8, 1990 
shows pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
5
LEFT
10
10
15
30
25

In the associated report of medical history, the veteran 
indicated that he never had trouble with his ears or hearing.  
The examiner noted that the veteran had mild high frequency 
hearing loss bilaterally.  The veteran was referred to an 
audiologist for a follow up.

A follow up service audiologic evaluation was conducted on 
November 8, 1990.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
5
LEFT
30
15
15
30
25

The examiner noted that the veteran was routinely exposed to 
hazardous noise, but did not offer an opinion as to whether 
the veteran's decreased hearing was related to service.  The 
veteran reported using hearing protection during noise 
exposure.   

The veteran underwent additional audiologic testing performed 
during his period of active service on November 13, 1990.  
The report from this evaluation shows pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
15
LEFT
20
10
20
35
25

Speech recognition scores were 100 percent bilaterally.  
Based on the evaluation results, the examiner concluded that 
the veteran had hearing loss, as indicated in his military 
enlistment processing records.  Noise exposure was noted, but 
the examiner did not provide an opinion as to whether the 
veteran's hearing loss was related to noise exposure during 
service.  The examiner concluded that hearing sensitivity was 
within normal limits bilaterally, except for mild hearing 
loss at 3000 Hertz.  Additionally, the examiner stated that 
the veteran had essentially normal peripheral hearing acuity 
bilaterally and bilateral retrocochlear findings.  The 
treatment plan recommended medical health monitoring, annual 
audiograms, and mandatory hearing conservation measures.  
VA obtained a report of a service medical examination dated 
on November 7, 1991.  Clinical evaluation revealed generally 
normal hearing.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
20
5
LEFT
15
10
25
40
25

In the associated report of medical history, the veteran 
reported never having trouble with his hearing or ears.   

Also on November 7, 1991, the veteran underwent an annual 
service audiological evaluation.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
20
5
LEFT
15
10
25
40
25

The examiner noted a threshold shift of 10 decibels on 
average, at 2000, 3000, and 4000 Hertz, but gave no opinion 
regarding a medical connection between the veteran's 
condition and his period of active service.  

A follow up service audiologic evaluation was performed on 
November 8, 1991.  The follow up evaluation report shows pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
20
10
LEFT
25
10
25
30
20

No opinion or conclusions were provided in the November 8, 
1991 report.     

In support of his claim, the veteran submitted a September 
1998 private audiologic evaluation report from the C.O.M.  
The veteran reported having served in active duty in the 
artillery for four years, as well as recreational noise 
exposure from hunting/shooting.  He reported using ear muffs 
for hearing protection.  The examiner advised the veteran on 
hearing protection.  Pure tone thresholds, in decibels were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
30
5
LEFT
10
5
25
35
35

No diagnosis or opinions were included in the September 1998 
report.

A private audiologic report dated in March 2004 from the 
C.H.A.S. shows that the veteran had bilateral hearing loss.  
The veteran reported having difficulty hearing and 
understanding someone when not facing the person, along with 
difficulty hearing in noisy environments.  He reported being 
aware of his hearing loss since 1991, and he attributed his 
hearing loss to noise exposure in the military.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
20
25
30
25
LEFT
25
20
30
50

Speech discrimination scores for the right and left ears were 
96 and 100 percent, respectively.  The assessment was normal, 
gently sloping to mild sensorineural hearing loss in the 
right ear and normal, sloping to severe sensorineural hearing 
loss in the left ear.  No opinion was provided in the March 
2004 report regarding an etiology of the veteran's hearing 
loss.  

In October 2004 the veteran underwent VA audiologic testing, 
which revealed mild sensorineural hearing loss, bilaterally.  
The veteran reported military noise exposure caused by firing 
small weapons and artillery.  The VA examiner reviewed the 
veteran's claims file and noted that there was no change in 
the veteran's hearing from the June 1987 enlistment 
audiologic evaluation to the November 7, 1991 evaluation 
prior to separation.  Audiometric test results show pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
35
25
LEFT
30
20
30
40
45

Speech discrimination scores were 92 percent in each ear.  
The VA examiner opined that it is less likely as not that the 
veteran's hearing loss was caused by any activity during 
military service.  The VA examiner reached this conclusion 
based on  (1) the air conduction patterns demonstrated on the 
October 2004 evaluation that were not "entirely 
characteristic" of a noise-induced etiology; and (2) the 
lack of a significant difference between the veteran's June 
1987 audiologic evaluation results and his October 2004 
evaluation results after taking into account presbycusis.  

Having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the veteran's claim for service connection.  While the 
medical evidence shows that the veteran currently suffers 
from hearing impairment as defined by 38 C.F.R. § 3.385, such 
medical evidence does not demonstrate that his current 
hearing loss is etiologically related to his period of active 
service.  The Board recognizes that the November 7, 1991 
service medical report and the November 7, 1991 annual 
audiologic evaluation report show that the veteran's hearing 
at 3000 Hertz was 40 decibels in the left ear.  However, on 
November 8, 1991, the very next day, his hearing in the left 
ear was 30 decibels, which is below the requisite threshold 
for a hearing loss disability; all other in-service 
audiologic evaluations show hearing below the requisite 
threshold levels as well.  See 38 § 3.385 (2007).  

In further consideration of this issue, the Board gives 
significant weight to the October 2005 VA audiologic 
evaluation report.  The Board finds competent and probative 
the VA examiner's opinion that the veteran's hearing loss is 
less likely as not caused by his period of active service.  
Equally probative is the VA examiner's opinion that there was 
no significant difference between the June 1987 audiologic 
evaluation and the October 2005 evaluation, after accounting 
for presbycusis.  The weight given the VA examiner's opinion 
is appropriate given that the October 2005 opinion was 
definitive, based upon a complete review of the veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, it is found to carry significant weight.  Among 
the factors for assessing the probative value of a medical 
opinion are the physician's access to the claims files and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).  The veteran has not 
provided any competent medical evidence to rebut the opinion 
against his claim or otherwise diminish its probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Moreover, the evidence of record lacks any medical opinion 
that would establish a nexus between the veteran's current 
hearing loss and his period of active service.  The evidence 
of record does not suggest that the veteran's condition was 
caused or aggravated by military noise exposure.

Consideration was given to the veteran's own statements in 
support of his claim that his hearing loss was caused by his 
military service, and the Board is sympathetic to the 
veteran's contentions.  While he is certainly competent to 
describe the extent of his current symptomatology, there is 
no evidence that he possess the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical causation.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).   

For the reasons and bases provided above, the evidence in 
this case weighs against the claim for service connection for 
bilateral hearing loss.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  The evidence in this case is not so evenly 
balanced as to allow application of the benefit of the doubt 
rule as required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107 (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


